Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 16, 2022 has been considered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Steven duBois during a telephone interview on August 3, 2022.
The application has been amended as follows:
Replace the Abstract with the following:
Method of forecasting heat output of a solar collector. First, heat output for a plurality of solar collectors is simulated, located at respectively different geographic locations but having the same solar collector settings as the solar collector to be forecasted. The simulation is performed by calculating a dataset of theoretical heat outputs for the plurality of solar collectors, based on acquired 802 related weather data. From the calculated dataset a function is adjusted 810, the function defining the theoretical heat output of any solar collector related to its geographic location, e.g. latitude, solar Direct Normal Irradiation, DNI, and collector settings, e.g. operation temperature, and forecasting the heat output of the solar collector based on the adjusted function.
      	In Claim 13:
13. (Currently Amended) A method of forecasting heat output of each of a plurality of solar collectors, the forecasting being based on the solar collector's location and solar Direct Normal Irradiation (DNI), according to a heat output function, the method comprising:
simulating the heat output for each of the plurality of solar collectors located at respectively different geographic locations, by, with a simulation software running on a computer, calculating a dataset of theoretical heat output for each of the plurality of solar collectors, based on acquired related weather data associated with solar radiation and ambient temperature, and
adjusting the theoretical heat output for each of the plurality of solar collectors, with the computer, wherein the adjusted theoretical heat output of each of the plurality of solar collectors is based on a geographic location of each of the plurality of solar collectors, solar DN| data and solar collector settings,
wherein the simulating is performed for the acquired related weather data which has a higher time resolution than the solar DNI data,
wherein each of the plurality of solar collectors uses one or more of mirrors and lenses to focus solar radiation in form of a point or a line onto a receiver which contains a heatable transport fluid.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Claims 7 and 13 recite performing the abstract idea by use of a particular machine of “each of the plurality of solar collectors uses one or more of mirrors and lenses to focus solar radiation in form of a point or a line onto a receiver which contains a heatable transport fluid”. Thus, the limitations are indicative of integration into a practical application (see 2019 PEG, slide 20). Accordingly, claims 7 and 13 and their respective dependent claims 8-11, 15, and 17 are patent eligible under 35 USC 101.

	Allowable Subject Matter

	Claims 7, 8, 10, 11, 13, 15, and 17 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system comprising simulation of a heat output for a plurality of solar collectors is based on acquired related weather data of each of the plurality of solar collectors, adjustment of the theoretical heat output for each of the plurality of solar collectors is based on a geographic location of solar DNI, where the simulation was performed for acquired related weather data having a higher time resolution than the solar DNI (claims 7, 13) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bing (US 2015/0177415) discloses a method and apparatus for forecasting solar radiation (Title). Bing suggests [calculation of] adjustment of the theoretical heat output for each of the plurality of solar collectors is based on a geographic location of solar DNI (the forecast DNI and DHI values are then used to calculate future global tilt irradiance for solar power systems in the region of interest, paragraph 0015, lines 11-13). Bing further suggests simulation of a heat output for a plurality of solar collectors is based on acquired related weather data of each of the plurality of solar collectors (the forecast GTI and temperature data, … are then used to simulate hourly and sub-hourly forecasts of solar power production, paragraph 0015, lines 11-13). However, Bing does not suggest the simulation was performed for acquired related weather data that have a higher time resolution than the solar DNI.
	Andy Schroder (“Solar Collector Power Output”) discloses simulating power output of solar thermal collectors using weather data (page 1). 
	Andy Schroder (“How Solar Thermal Collector Performance Was Modeled”) discloses simulating collector performance values using related weather data calculated for each hour (page 1).
However, Andy Schroder does not disclose adjustment of the theoretical heat output for each of the plurality of solar collectors is based on a geographic location of solar DNI. Further, Andy Schroder does not disclose the simulation was performed for acquired related weather data that have a higher time resolution than the solar DNI.
Hwang et al. (JP 2015183927) discloses a storage heat storage control device (Abstract). Hwang et al. further discloses calculation of a heat output based on acquired related weather data (calculation of the predicted demand heat amount in the demand heat amount prediction unit is performed by referring to the weather information as in the heat collection amount prediction unit, page 6).
However, Hwang et al. does not disclose adjustment of the heat output for each is based on a geographic location of solar DNI. Further, Andy Schroder does not disclose the calculation was performed for weather information that has a higher time resolution than a solar DNI.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 3, 2022